                   UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF OHIO (CLEVELAND)

 In Re:

 CHARLES L. MOTTON and
                                                   Chapter 13 Case No. 12-14425-JPS
 LORNA P. BARRETT-MOTTON,

               Debtors.

JOINT MOTION TO WITHDRAW MOTION TO REOPEN CHAPTER 13 CASE
     AND FOR DECLARATORY RULING REGARDING DISCHARGE

       NOW COME Debtors Charles L. Motton and Lorna P. Barrett-Motton (“Debtors”),

and the National Collegiate Master Student Loan Trust I (“NCMSLT”), through their

respective counsel, and file this Joint Motion to Withdraw NCMSLT’s Motion to Reopen

Chapter 13 Case and for Declaratory Ruling Regarding Discharge (the “Joint Motion”). In

support thereof, the parties respectfully state as follows:

       1.     On or about December 30, 2020, NCMSLT moved to reopen this Chapter 13

case and for declaratory ruling regarding discharge (Dkt. 34) as a result of pleadings Debtor

Charles L. Motton filed in ongoing state court litigation asserting, inter alia, that a student

loan debt incurred prior to his bankruptcy petition in the above numbered and captioned

matter was discharged by the order of discharge granted herein on June 30, 2014.

       2.     On February 18, 2021, the Court heard oral argument on NCMSLT’s motion

to reopen, continued the hearing to a later date, and ordered supplemental briefing on a

statute of limitations issue raised by Debtors. Rescheduled hearing on the motion to reopen

is currently scheduled for April 15, 2021.

       3.     Contemporaneously with this Joint Motion, Debtor Charles L. Motton has




12-14425-jps     Doc 58    FILED 04/09/21      ENTERED 04/09/21 15:54:19          Page 1 of 3
filed or will file a Notice of Partial Dismissal of Counterclaim in the above-mentioned state

court litigation acknowledging and stipulating the student loan debt at issue was not

discharged in bankruptcy.      Further, Debtors, through undersigned counsel, hereby

acknowledge and stipulate unequivocally and irrevocably that the student loan debt at

issue—namely, a debt owed to NCMSLT identified under loan number xxxxx6651/001-

001000 and the same debt listed under Account No. 3013 on Schedule F of Debtors’

bankruptcy petition as owed to AES Loan Servicing—was not discharged by the order of

discharge granted herein on June 30, 2014.

       4.     As a result of the foregoing stipulations and the agreed filings in concurrent

state court litigation, the parties believe NCMSLT’s motion to reopen (Dkt. 34) is now

moot, and they wish to withdraw the motion accordingly.

       WHEREFORE, Debtors Charles L. Motton and Lorna P. Barrett-Motton and the

National Collegiate Master Student Loan Trust I respectfully request this Honorable Court

grant their joint motion to withdraw NCMSLT’s Motion to Reopen Chapter 13 Case and

for Declaratory Ruling Regarding Discharge (dkt. 34).

                                          Respectfully submitted,

Dated: April 9, 2021                      s/ James K. Schultz
                                          James K. Schultz, Esq.
                                          Sessions, Israel & Shartle, LLC
                                          141 W. Jackson Blvd., Suite 3550
                                          Chicago, IL 60604
                                          Telephone: (619) 296-2018
                                          E-mail: jschultz@sessions.legal




                                             2


12-14425-jps    Doc 58     FILED 04/09/21     ENTERED 04/09/21 15:54:19         Page 2 of 3
                                          s/ Ronald I. Frederick
                                          Ronald I. Frederick (0063609)
                                          Michael L. Berler (0085728)
                                          Michael L. Fine (00771313)
                                          Frederick & Berler LLC
                                          767 E. 185th St.
                                          Cleveland, OH 44119
                                          Telephone: (216) 502-1055
                                          E-mail: ronf@clevelandconsumerlaw.com
                                                  mikeb@clevelandconsumerlaw.com
                                                  michaelf@clevelandconsumerlaw.com


                             CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, a true and correct copy of Joint Motion to

Withdraw Motion to Reopen Bankruptcy was served:

       Via the Court’s Electronic Case Filing System on these entities and individuals who

are listed on the Court’s Electronic Mail Notice List:

              Debra E. Booher, on behalf of Charles L. Motton and Lorna P. Barrett-
              Motton, debtors, at charlotte@bankruptcyinfo.com

              Craig H. Shopneck, on behalf of Chapter 13 Trustee’s office at
              ch13shopneck@ch13cleve.com

              Timothy M. Sullivan, on behalf of State of Ohio Department of Taxation,
              creditor, at tim@tmslaw.net and jkoberg@tmslaw.net

              Ronald I. Frederick, on behalf of Charles L. Motton and Lorna P. Barrett-
              Motton, debtors, at ronf@clevelandconsumerlaw.com


                                          s/ James K. Schultz
                                          James K. Schultz, Esq.
                                          Sessions, Israel & Shartle, LLC
                                          141 W. Jackson Blvd., Suite 3550
                                          Chicago, IL 60604
                                          Telephone: (619) 296-2018
                                          E-mail: jschultz@sessions.legal

                                             3


12-14425-jps    Doc 58    FILED 04/09/21      ENTERED 04/09/21 15:54:19      Page 3 of 3
